PER CURIAM.
The trial court dismissed Harry Pearson’s medical malpractice claim for lack of prosecution, pursuant to rule 1.420(e), Florida Rules of Civil Procedure. Our review of the record reveals that there had been no affirmative activity in the case for a period of one year preceding the filing of the motion to dismiss and good cause had not been shown as to why the action should remain pending. As a consequence the trial court had no choice but to grant the motion. See Industrial Trucks of Fla., Inc. v. Gonzalez, 351 So.2d 744 (Fla. 3d DCA 1977). Mr. Pearson’s suggestion that his status as a pro se litigant should excuse his failure to prosecute his cause on a timely basis, while understandable, must be rejected. Self-representation does not relieve a party of the obligation to comply with the rules of court. See § 454.18, Fla. Stat. (1997); Carr v. Grace, 321 So.2d 618 (Fla. 3d DCA 1975), cert. denied, 348 So.2d 945 (Fla.1977).
Affirmed.